DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                 PGA MEXX, LLC d/b/a CABO FLATS,
                            Petitioner,

                                       v.

                               TRENT MAYER,
                                Respondent.

                               No. 4D14-401

                                [July 9, 2014]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward H. Fine, Judge; L.T. Case
No. 13-12809 AE.

   Richard F. Della Fera and Joshua M. Entin of Entin & Della Fera,
P.A., Fort Lauderdale, for petitioner.

   Stephan A. LeClainche of Babbitt Johnson Osborne & LeClainche,
P.A., West Palm Beach, for respondent.

PER CURIAM.

   PGA MEXX, LLC d/b/a Cabo Flats petitions for a writ of certiorari
seeking review of an order denying its emergency motion for stay. Based
upon an order of a Delaware chancery court enjoining actions involving
petitioner’s insurer until October 7, 2014, we grant the petition and
direct the trial court to stay all proceedings in this case. See Am.
Bonding Co. v. Coastal Metal Sales, Inc., 679 So. 2d 1250 (Fla. 2d DCA
1996).

   Petition Granted with Directions.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.